On the Court’s own motion, appeal, insofar as taken from the November 28, 2000 Appellate Division order, dismissed, without costs, as untimely and, insofar as taken from the Appellate Division order denying reargument, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the November 28, 2000 Appellate Division order, dismissed as untimely; motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.